Citation Nr: 1629316	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-09 587A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for right shoulder osteoarthritis with instability from March 15, 2010, to December 1, 2011, and a rating in excess of 60 thereafter.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from August 1978 to July 1981. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Houston, Texas, Regional Office (RO) which denied a rating in excess of 30 percent. In a September 2015 decision, the RO granted a 60 percent rating effective December 1, 2011.


FINDING OF FACT

On June 9, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


